DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 13 includes “means of amplification.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention
Claim 13 recites a change in the status of the primary control element is converted, by means of amplification, into a target pressure value variation, which is added to a current actual pressure. The disclosure as originally filed doesn’t enable the determination of a target pressure variation from the status of the primary control element.
When determining whether "undue experimentation" would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims - applicant claims a method of operating a power plant with a gas turbine, a steam turbine, heat recovery steam generator and an auxiliary burner where the status of the primary control element is converted, by means of amplification, into a target pressure value variation, which is added to a current actual pressure.; (B) The nature of invention- the nature of 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim limitation “means of amplification” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The means of amplification is shown 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 includes a target pressure value variation. It is unclear what is the meaning of a target pressure value variation as this term is not used in the Applicant’s written disclosure and a determination of such a term is not described in Applicant’s written disclosure. Hence, the meets and bounds of the claim can’t be determined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oguchi (2010/0275610).
Regarding claim 9, Oguchi teaches a method for operating a power plant having a gas turbine, a heat recovery steam generator connected downstream of the gas turbine (101a-101m, Fig. 1), a steam turbine (201a-201n) connected to the heat recovery steam generator (111a, ¶4) and an auxiliary burner arranged in the heat recovery steam generator (119a, ¶9), the method comprising: setting a target pressure value immediately upstream of the steam turbine (99, Fig. 
Regarding claim 10, Oguchi teaches the method described above and Oguchi further teaches the target pressure value is deduced from a status of a primary control element (Figs. 2, 4 and 5, ¶20, ¶123-¶127, the target pressure value is determined from the loads of the gas turbines. The loads of the gas turbines are the primary control element).
Regarding claim 11, Oguchi teaches the method described above and Oguchi further teaches the primary control element is a gas turbine capacity (Figs. 2, 4 and 5, ¶20, ¶123-¶127, the load of the gas turbine is a measure of its capacity).
Regarding claim 12, Oguchi teaches the method described above and Oguchi further teaches a heat store is employed as an auxiliary heat source and, if required, heat is released from the heat store (¶20, Fig. 1, the air downstream of the duct burners 119a is a heat source that is released to generate heat as needed when the duct burners are turned on).
Regarding claim 13, Oguchi teaches the method described above and Oguchi further teaches a change in the status of the primary control element (¶123, load command values 14a-14n) is converted, by means of amplification, into a target pressure value variation (¶123-¶125, Each load command value is used to determine a target pressure value for each duct burner. In ¶126, the high value selector 20 selects the highest value of the target pressure values among the duct burners. The selection of the highest target pressure value is an amplification that provides the target pressure value variation), which is added to a current actual pressure (¶127, a difference is determined between the target pressure value and the current actual pressure detected by the pressure detecting unit 301, such that the target pressure value is equal to the difference added to the current actual pressure. The difference is fed into a PID controller 22, 
Regarding claim 14, Oguchi teaches the method described above and Oguchi further teaches the auxiliary burner is only operated in the event that a target value for power plant capacity cannot be achieved or maintained by means of the gas turbine, within its control range, and the steam turbine alone (¶20, When an amount of a steam required by the heat recovery steam generator 111a is larger than an amount of a steam generated by the combustion gas from the gas turbine 102a, an auxiliary fuel is supplied to the duct burner 119a via the auxiliary fuel valve 120a from outside, in order to compensate the deficit.).
	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741